Citation Nr: 1517227	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  11-23 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to post-operative left shoulder adhesive capsulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985 with two months and two days of prior inactive service. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In September 2013, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

The Board's review includes the paper and electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A January 2006 VA treatment record reflects that while the Veteran denied any history of neck injury, he reported that he dislocated his left shoulder in service due to being forcibly being pulled out from under a helicopter because his clothing got caught under the helicopter while he was lying under the helicopter doing a repair.  A May 2006 VA treatment record, prepared by the same doctor who prepared the January 2006 one, reveals that the doctor believed that the magnetic resonating imaging (MRI) scan of the neck shows residuals of an old neck injury that may actually have been sustained in his original accident.  Thus, there is medical evidence that the cervical spine disorder may be related to being forcibly being pulled out from under a helicopter because his clothing got caught under the helicopter while he was lying under the helicopter doing a repair.  The appellant's service treatment records show recurrent left shoulder dislocations, and his DD Form 214 reflect that he was a mechanic in service and that he completed a cavalry fighting vehicle system mechanic course.  The claimant is competent to report this injury and the Board finds him credible, especially in light of the above-mentioned evidence regarding in-service dislocations and training in helicopter repairs.  A medical opinion is necessary to address whether the cervical spine disorder is related to an injury of the left shoulder and neck from being forcibly pulled out from under a helicopter.

The December 2011 VA examiner addressed whether the cervical spine disorder was caused by the service-connected left shoulder disability but not whether the cervical spine disorder was aggravated by the service-connected left shoulder disability.  Therefore, an addendum to the December 2011 VA examination addressing aggravation is warranted.

The AOJ last obtained VA treatment records in July 2012.  The AOJ should obtain all treatment records from the Columbia VA Medical Center and Spartanburg VA community-based outpatient clinic from July 2012 to the present as well as any additional treatment records from Pain Management Center from September 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his cervical spine disorder and obtain all identified records.  Obtain any additional treatment records from Pain Management Center from September 2011 to the present.  Regardless of the claimant's response, obtain all treatment records from the Columbia VA Medical Center and Spartanburg VA community-based outpatient clinic from July 2012 to the present.

2.  Thereafter, the AOJ should have the December 2011 VA examiner review the Veteran's claims file.  If that doctor, who was a resident, is unavailable, the AOJ should arrange to have the Veteran's claims file reviewed by another examiner.  The December 2011 VA examiner or new examiner must indicate that the claims file was reviewed in conjunction with the preparation of the medical opinion report.  If the December 2011 VA examiner or new examiner thinks another VA examination is necessary, the appellant should be scheduled for one.  The December 2011 VA examiner or new examiner should address the following:

(1) Accepting the Veteran's reporting of being forcibly being pulled out from under a helicopter because his clothing got caught under the helicopter while he was lying under the helicopter doing a repair as credible and that event resulting in a left shoulder dislocation and neck injury, is it at least as likely as not (50 percent or greater) that the Veteran's cervical spine disorder is related to that injury? 

(2) Is it is at least as likely as not (50 percent or greater) that the cervical spine disorder was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by post-operative left shoulder adhesive capsulitis.

(3) If the December 2011 VA examiner or new examiner finds that the cervical spine disorder is aggravated by post-operative left shoulder adhesive capsulitis, then he/she should quantify the degree of aggravation

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or new examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




